—In an action to recover damages for personal injuries, the defendant Moore Business Forms, Inc., appeals from a judgment of the Supreme Court, Kings County (Barasch, J.), entered March 26, 1998, upon a jury verdict finding it to be 40% at fault in the happening of the accident and awarding damages to the plaintiff in the amount of $1,250,000, is in favor of the plaintiff and against it in the principal sum of $500,000. The *376appeal from the judgment brings up for review so much of an order of the same court dated October 9, 1997, as granted that branch of the motion of the defendant Hotter Printing Press Co., Inc., which was for summary judgment on its cross claims against the defendant Moore Business Forms, Inc., and to dismiss the cross claims of the defendant Moore Business Forms, Inc., against it.
Ordered that the judgment is affirmed, with one bill of costs.
Under the circumstances of this case, summary judgment was properly granted to the defendant Hotter Printing Press Co., Inc.
The jury verdict in favor of the plaintiff and against the defendant Moore Business Forms, Inc. (hereinafter the appellant), was supported by legally sufficient evidence (see, Cohen v Hallmark Cards, 45 NY2d 493, 499). In addition, the verdict was not against the weight of the evidence, as the jury’s determination was supported by a fair interpretation of the evidence (see, Nicastro v Park, 113 AD2d 129, 134; Ryan v Orange County Fair Speedway, 227 AD2d 609).
Regarding the denial of the appellant’s request to charge the jury on the failure to warn, the evidence did not justify the requested charge. Furthermore, the charge given by the court adequately covered the material requested (see, Brennan v Commonwealth Bank & Trust Co., 65 AD2d 636).
Finally, the trial court properly admitted evidence of prior accidents (see, Sawyer v Dreis & Krump Mfg. Co., 67 NY2d 328). Santucci, J. P., Sullivan, Florio and McGinity, JJ., concur.